Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-6 is not disclosed or taught by the prior art with an elongated cradle having sloped sides for supporting a fish, said cradle having a top surface, a left inside wall, a right inside wall and dimensioned for slidable engagement with said board whereby said left inside wall of said cradle contacts said left side of said board, said right inside wall of said cradle contacts said right side of said board, and top surface of said cradle contacts said bottom surface of said board along with the remaining limitations of the claims.  Kinziger (2011/0192046) and Ondusko (6,594,939) are the closest prior art, however, neither disclose or teach the flat rectangular board with the cradle as claimed.
The device as claimed in claims 7-10 is not disclosed or taught by the prior art with a generally rectangularly shaped hinged board forming two halves capable of folding upon one another in a collapsed state and opening to form an elongated board in an expanded state, the board having a front end, a back end and a top surface; and an elongated cradle having sides for supporting a fish, said cradle dimensioned for slidable engagement of both halves of said board along with the remaining limitations of the claims. The closest prior art includes Miatkowski which shown a hinged fish measuring device and Kinziger and Ondusko which both show a fish measuring device with sliding walls however, there is no motivation to use the sliding walls to connect both halves of the hinge connected device as claimed.
The method as claimed in claims 11-14 is not disclosed or taught by the prior art including the steps of the rigid board being dimensioned for slidable engagement with an elongated cradle having left and right inside walls and having sloped sides for supporting said fish and with an end of said fish touching the bump; taking a photograph of said fish on said rigid bump board whereby said photograph includes said ruled markings and a board identification indicia; uploading said photograph; and verifying the authenticity of said photograph and therefore a length of said fish via said ruled markings and said indicia on said rigid board along with the remaining limitations of the claims.  Kinziger (2011/0192046) and Ondusko (6,594,939) disclose the closest structure, however, the steps of measuring the fish as claimed are not disclosed.  Callingham discloses some of the measuring steps, however, the structure is lacking and there combination taught to meet the limitations of the structure of the rectangular bump board and cradle as claimed and the method steps of measuring as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855